The ruling on question of fact that is insisted upon as error is whether the appellant was entitled to show the diminished rental value of the premises by reason of the alleged breach of the landlord's covenant to repair.
In this connection it is insisted that the rulings of the trial court were to restrict the damages to moneys expended in and about the repairs the tenant made on the fences, and that resulting from depredation of stock, and from the escape of the appellant's stock by reason of the failure of fencing.
The subject of covenants as to the sale of lands was fully discussed in Lowery v. May, 213 Ala. 66, 104 So. 5.
It has been declared that the lessee might show an oral agreement by the lessor to repair only when a part of the contract was in writing; for example, "a unilateral contract, where it was merely a promise by the lessee to pay rent." This, however, does not permit the oral contradiction of the contract which is reduced to writing and is in itself complete. Vandegrift v. Abbott, 75 Ala. 487; Murphy v. Farley, 124 Ala. 279,27 So. 442; Formby v. Williams, 203 Ala. 14, 81 So. 682; 25 A.L.R. 809, 849. It follows from *Page 520 
these and other authorities that, where the writing is not unilateral and not partially in writing, and as it is reduced to writing is free from ambiguity (that is within the rule), and the written lease deals with the subject, and the question is not as to a trade fixture, parol evidence may not be permitted to vary or explain the written contract. 25 A.L.R. 808, 849; Pierce v. Tidwell, 81 Ala. 299, 2 So. 15; Formby v. Williams, 203 Ala. 14, 81 So. 682; Middleton v. Ala. Power Co.,196 Ala. 1, 71 So. 461; Nave v. Berry, 22 Ala. 382.
It is further declared that the covenant by the lessor to repair being ordinarily independent of the covenant of the lessee to pay rent, the breach of the former covenant cannot be relied upon as a bar to an action for rent. Tyson v. Weil,169 Ala. 558, 53 So. 912, Ann. Cas. 1912B, 350. In Hill v. Bishop,2 Ala. 320, it was declared by this court as early as 1841 that:
"When the defendant covenants to pay a stipulated rent for certain premises, and is let into possession, and continues to enjoy it until the end of his term, it is no defense to an action of covenant, that the plaintiff has omitted to make certain improvements and repairs to the leased premises. In such a contract the stipulations are independent."
This rule has had our steadfast adherence. Wise v. Sparks,198 Ala. 96, 73 So. 394; 28 A.L.R. 1453, 1484.
It is further established that the breach of a landlord's independent covenant to repair, though not a bar to action for rents, may be asserted by the tenant by plea of set-off or recoupment, in extinguishment or reduction of the claim for rents. Wise v. Sparks, 198 Ala. 96, 73 So. 394; Tyson v. Weil,169 Ala. 558, 53 So. 912, Ann. Cas. 1912B, 350; Prestwood v. Carlton, 162 Ala. 327, 50 So. 254; Cato v. Williamson, 209 Ala. 477,96 So. 321; Hart v. Coleman, 201 Ala. 345, 78 So. 201, L.R.A. 1918E, 213; Donnelly v. House, 160 Ala. 325, 49 So. 324; Vandegrift v. Abbott, 75 Ala. 487; Culver v. Hill, 68 Ala. 66,68; Hill v. Bishop, 2 Ala. 320.
The cases of Culver v. Hill, 68 Ala. 66, 69, 70, 44 Am. Rep. 134, and Vandegrift v. Abbott, 75 Ala. 487, cited by counsel, are in point and support the contention of the appellees. In the former, the landlord was to fix the fences inclosing the land so as to secure the crop to be made; this was insufficiently done, and much of the crop, when grown, was destroyed by the depredations of stock. Judge Stone declared the rule as to the measure of damages to be such as might fairly be within the contemplation of the parties when they made the contract and the natural consequence of the breach of the contract covenant. The court said:
"We may add, we have encountered no question requiring judicial determination, which is more difficult to be defined than a general rule, or set of rules, declaring the proper measure of damages, in the varying phases of the inquiry. That the injury must be the natural and proximate result of the tort, or breach of contract, is a cardinal rule.
" * * * Hill, the tenant, bound himself to cultivate and harvest a crop. This, under ordinary circumstances, would require his labor and attention pretty much the entire year. Culver, the landlord, it is shown, 'was to fix up the fencing inclosing the said land, so as to secure the crop. This was a contract of mutual stipulations; and, from its terms, we are authorized to infer the fence was insufficient, and that, in the absence of Culver's promise to repair, Hill would not have taken the lease. Fence, ex vi termini, imports a defense or protection of the crop, or other thing within the inclosure. Protection was its object, and it was that the parties had in contemplation. Destruction or loss of the crop, if the fence remained insufficient, would naturally be expected to follow. We think the damage in this case was the natural and proximate result of Culver's breach of contract, that Hill had a right to repose on his promise to repair, and that the circuit court laid down the true rule for the measurement of damages in such a case as this." Culver v. Hill, 68 Ala. 66, 70, 71.
That is to say, the damages claimed in the Culver Case were the loss of crops resulting from cattle breaking through the fence by reason of the landlord's failure to repair as he had agreed. The court held that this damage was the natural and proximate result of the landlord's breach of the contract; the landlord being in possession and undertaking to make repairs.
As we have indicated in Vandegrift v. Abbott, 75 Ala. 487, the court held that, in action for rent, if there were consequent damages for the failure of the landlord to repair according to the covenant, he may recoup or set-off the damages (Deslandes v. Scales, 187 Ala. 25, 65 So. 393) by way of reducing or extinguishing the rent.
In the case at bar, the covenant made by the landlord was to build a fence around the rented premises by the 1st of October, 1921, sufficient to hold hogs and cattle — not stock of other classes as was covered by appellant's question to which objections were sustained.
There was evidence showing that the landlord breached this covenant, and that the appellant used the premises for several years and made the repairs. As a proximate result of the breach, appellant lost certain hogs and cattle, and cattle broke into the fields destroying portions of the growing crop. The court allowed testimony as to this and of the amount of damages sustained by reason of the said losses. These rulings of the court are in harmony with the rules laid down in the case of Culver v. Hill. There were other proper elements of damage claimed by the appellant, viz. material furnished for repairing houses and for wiring or repairing the fences. Testimony as to said elements of damages was allowed, as a direct and proximate result *Page 521 
of alleged breaches of the lease on the part of the landlord. The law as laid down in the case of Culver v. Hill, cited supra, was followed by the trial court in the instant case.
If the damages under the circumstances and of the nature, shown by the testimony to have been sustained by appellant, are inconsistent with the damages that might be claimed as a result of the difference between the value of the rented premises with the repairs and their value without the repairs agreed to be made — as where there was a failure of occupancy, etc. — it is interesting to note the observation contained in Wise v. Sparks, 198 Ala. 96, 98, 73 So. 394:
"Of course if these covenants were not dependent, or if defendants had entered and occupied the premises without the improvements agreed on, then they would have been liable for the rent, to be reduced, however, by the cross-damages that might be allowed for plaintiff's failure to improve."
Evidence of such damages was admitted by the trial court, as we have indicated, and there is no error to reverse on the introduction of the evidence. We have indicated that the foregoing rule is not in exact accord in the premises with the measure of damages — the difference in rental value — as declared in other jurisdictions. 28 A.L.R. 1495 et seq.
The sustaining of demurrers to pleas in abatement was without error. When pleas Nos. 1, 2, and 3 are tested by the statute (section 6212 of the Code, that an attachment may be abated for grounds and within the time indicated), the pleas do not embrace the prescribed grounds upon which an attachment may be abated by said statute. Melvin v. Scowley, 213 Ala. 414,104 So. 817; Canty v. Sims (Ala.App.) 109 So. 373.1 Pleas 1 and 2 do not deny the existence of the statutory grounds for attachment for rent. Plea 3 denies the indebtedness is justly due as alleged, puts in issue the alleged ground of attachment, and avers that the same be abated or dissolved. This is in nature a plea in bar and could be set up to defeat recovery. De Jarnette v. Dreyfus, 166 Ala. 142, 51 So. 932. However, neither of these pleas denies the grounds upon which the attachment was sued out. Considered as in abatement or in bar, these pleas were insufficient. Moreover, the assignment of errors was general. If demurrers to either were sufficient, the lower court will be sustained. Hall v. Pearce, 209 Ala. 397,96 So. 608.
The judgment of the circuit court is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and BOULDIN, JJ., concur.
1 21. Ala. App. 469.